Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 3, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites the limitation, “receive three-dimensional perception sensor (3DPS) data; generate a data message comprising an occupancy map (OM) octree, the OM octree generated from an occupancy map constructed from the 3DPS data; reduce at least one of a messaging time or a messaging size of the data message comprising the OM octree; and transmit the data message comprising the OM octree” and these limitations, under its broadest reasonable interpretation, describes an abstract idea. For example, "receive three-dimensional perception sensor (3DPS) data; generate a data message comprising an occupancy map (OM) octree, the OM octree generated from an occupancy map constructed from the 3DPS data; reduce at least one of a messaging time or a messaging size of the data message comprising the OM octree; and transmit the data message comprising the OM octree " would be interpreted as mere data gathering such as collecting sensor data so that the information can be organized in an octree data-structure format (See MPEP 2106.05(g) for more information concerning insignificant extra-solution activity). Hence, the limitations are being interpreted as receive three-dimensional perception sensor (3DPS) data” is equivalent to “presolution activity” and “generate a data message comprising an occupancy map (OM) octree, the OM octree generated from an occupancy map constructed from the 3DPS data; reduce at least one of a messaging time or a messaging size of the data message comprising the OM octree; and transmit the data message comprising the OM octree”” is equivalent to the output of a mathematical formula (i.e. ‘‘postsolution activity’’) such that it is merely implementing a mathematical principle on a general purpose computer.  All of those could be examples for why the claim limitations (with "general purpose computer" replaced with "controller") are being interpreted as abstract.  That is, other than reciting the additional element “the controller comprising one or more processors and memory configured to store one or more sets of program instructions, the one or more processors configured to execute the one or more sets of program instructions, the one or more sets of program instructions configured to cause the one or more processors”, nothing in the claim element precludes from practically being interpreted as merely implementing a mathematical principle on a general purpose computer. Hence, the limitations, as drafted, is under its broadest reasonable interpretation, describes an abstract idea. 
If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of additional elements, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This abstract idea (judicial exception) is not integrated into a practical application. In particular, the recited additional elements such as “a system, comprising: a controller, the controller comprising one or more processors and memory configured to store one or more sets of program instructions, the one or more processors configured to execute the one or more sets of program instructions, the one or more sets of program instructions configured to cause the one or more processors”, as recited in claim 1 does not add a meaningful limitation to the abstract idea because they merely apply an abstract idea to an entity, wherein the entity is a general purpose computer. Based on the relevant considerations above, the Examiner finds that the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations such as “a system, comprising: a controller, the controller comprising one or more processors and memory configured to store one or more sets of program instructions, the one or more processors configured to execute the one or more sets of program instructions, the one or more sets of program instructions configured to cause the one or more processors” as recited in claim 1 are mere instructions to apply an abstract idea (judicial exception) on a computer. Based on the relevant considerations above, the Examiner finds that the additional elements does not amount to significantly more than the abstract idea. Mere instructions to apply an abstract idea using an additional element such as “a system, comprising: a controller, the controller comprising one or more processors and memory configured to store one or more sets of program instructions, the one or more processors configured to execute the one or more sets of program instructions, the one or more sets of program instructions configured to cause the one or more processors” cannot provide an inventive concept. Based on the relevant considerations above, the Examiner finds that the additional elements does not amount to significantly more than the abstract idea. The claim is not patent eligible.
Claims 2-14 inherit the rejection of the parent claim because they do not cure the deficiencies. Claim 2 recites additional elements, “the OM octree comprising a select number of levels, each level comprising a plurality of nodes representing a plurality of voxels, each voxel of the plurality of voxels being occupied, free, or unknown”; claim 3 recites additional elements “the OM octree representing a position of a select child node of the plurality of nodes relative to a select parent node of the plurality of nodes as a three-bit value”; claim 4 recites additional elements, “the one or more sets of program instructions configured to cause the one or more processors to reduce at least one of the messaging time or the messaging size of the data 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of additional elements, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
“the OM octree comprising a select number of levels, each level comprising a plurality of nodes representing a plurality of voxels, each voxel of the plurality of voxels being occupied, free, or unknown” in claim 2; “the OM octree representing a position of a select child node of the plurality of nodes relative to a select parent node of the plurality of nodes as a three-bit value” in claim 3; “the one or more sets of program instructions configured to cause the one or more processors to reduce at least one of the messaging time or the messaging size of the data message comprising the OM octree by quantizing the select child node to a single-bit value, the single-bit value indicating whether the select child node represents an occupied voxel or a free voxel” in claim 4; “the one or more sets of program instructions configured to cause the one or more processors to reduce at least one of the messaging time or the messaging size of the data message comprising the OM octree by pruning one or more nodes representing free voxels of the plurality of nodes” in claim 5; “the select number of levels within the OM octree being dependent on a resolution of the 3DPS data at a select time” in claim 6; “the OM octree being generated from a full occupancy map” in claim 7; “the one or more sets of program instructions configured to cause the one or more processors to reduce at least one of the messaging time or the messaging size of the data message comprising the OM octree by constructing one or more sub-trees” in claim 8; “the OM octree being generated from a set of updates to the full occupancy map” in claim 9; “the one or more sets of program instructions configured to cause the one or more processors to reduce at least one of the messaging time or the messaging size of the data message comprising the OM octree by constructing one or more delta-trees” in claim 10; “cause the one or more processors to: transmit the data message comprising the OM octree to a follower vehicle” in claim 11; “adjust a path of travel of the leader vehicle based on the occupancy map” in claim 12; “cause the one or more processors to: receive the data message comprising the OM octree; and generate a local occupancy map from the data message comprising the OM octree” in claim 13; and “adjust a path of travel of the follower vehicle based on the local occupancy map” in claim 14, as recited do not add a meaningful limitation to the abstract idea because they merely apply an abstract idea to a general purpose computer. Based on the relevant considerations above, the Examiner finds that the additional elements do not integrate the abstract idea into a practical application. Hence, it is being interpreted as an abstract idea lacking a practical application. They are mere instructions to apply the abstract idea (judicial exception) on a computer. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations “the OM octree comprising a select number of levels, each level comprising a plurality of nodes representing a plurality of voxels, each voxel of the plurality of voxels being occupied, free, or unknown” in claim 2; “the OM octree representing a position of a select child node of the plurality of nodes relative to a select parent node of the plurality of nodes as a three-bit value” in claim 3; “the one or more sets of program instructions configured to cause the one or more processors to reduce at least one of the messaging time or the messaging size of the data message comprising the OM octree by quantizing the select child node to a single-bit value, the single-bit value indicating whether the select child node represents an occupied voxel or a free voxel” in claim 4; “the one or more sets of program instructions configured to cause the one or more processors to reduce at least one of the messaging time or the messaging size of the data message comprising the OM octree by pruning one or more nodes representing free voxels of the plurality of nodes” in claim 5; “the select number of levels within the OM octree being dependent on a resolution of the 3DPS data at a select time” in claim 6; “the OM octree being generated from a full occupancy map” in claim 7; “the one or more sets of program instructions configured to cause the one or more processors to reduce at least one of the messaging time or the messaging size of the data message comprising the OM octree by constructing one or more sub-trees” in claim 8; “the OM octree being generated from a set of updates to the full occupancy map” in claim 9; “the one or more sets of program instructions configured to cause the one or more processors to reduce at least one of the messaging time or the messaging size of the data message comprising the OM octree by constructing one or more delta-trees” in claim 10; “cause the one or more processors to: transmit the data message comprising the OM octree to a follower vehicle” in claim 11; “adjust a path of travel of the leader vehicle based on the occupancy map” in claim 12; “cause the one or more processors to: receive the data message comprising the OM octree; and generate a local occupancy map from the data message comprising the OM octree” in claim 13; and “adjust a path of travel of the follower vehicle based on the local occupancy map” in claim 14 are mere instructions to apply an abstract idea (judicial exception) on a computer. Based on the relevant considerations above, the Examiner finds that the additional elements does not amount to significantly more than the abstract idea. Mere instructions to apply an abstract idea using an additional element such as the limitations as listed above cannot provide an inventive concept. Based on the relevant considerations above, the Examiner finds that the additional elements does not amount to significantly more than the abstract idea. Similar rationale applies to claims 18-20. The claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-9 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang et al (Semantic 3D Octree Maps based on Conditional Random Fields by Dagmar Lang, Susanne Friedmann and Dietrich Paulus; Active Vision Group, University of Koblenz-Landau; MVA2013 IAPR International Conference on Machine Vision Applications, May 20-23, 2013, Kyoto, JAPAN; http://www.mva-org.jp/Proceedings/2013USB/papers/08-03.pdf hereinafter Lang).
Regarding claim 1, Lang teaches: 
A system, comprising: a controller, the controller comprising one or more processors and memory configured to store one or more sets of program instructions, the one or more processors configured to execute the one or more sets of program instructions, the one or more sets of program instructions configured to cause the one or more processors to: receive three-dimensional perception sensor (3DPS) data (Lang: Page 187, section 4, first paragraph provides for “The dataset was captured using a wheeled robot equipped with a SICK LMS laser range finder mounted on a pan-tilt unit and consists of 77 3D scans capturing an area of 292 m × 167 m × 28 m. Each 360◦ scan was acquired in a stop-and-go fashion and consists of 150,000-200,000 points”—wherein the 3D/360◦ scan data is equivalent to 3DPS data and a wheeled robot is equivalent to a controller with processor and memory); 
(Lang: Page 185, section 1, paragraph 1; page 186, paragraph 1 and page 187, section 4, last paragraph provides for “camera, laser range and fused data … to adapt robot’s behavior, while inferring from objects in the vicinity”; “LIDAR point clouds” and “360◦ scan was acquired in a stop-and-go fashion and consists of 150,000-200,000 points”—wherein data and 360 scan data is equivalent to 3DPS data; Page 186, section 3, paragraph 1 provides for 3D Octree maps—i.e. “A octree is representing a hierarchical data structure dividing the 3D space into spatial subdivisions. The OctoMap mapping framework is based on octrees and creates a voxelized 3D map for registered 3D point clouds. Each node of the octree is a cubic volume named voxel. The whole volume is recursively subdivided into eight partial voxels with the same size until a minimum size for each voxel is reached. This minimal size defines the resolution of the octree. Depending on the robotic application, the octree of the OctoMap data structure can be traversed to a coarser resolution”—which is equivalent to generating an octree based occupancy map-data message); 
reduce at least one of a messaging time or a messaging size of the data message comprising the OM octree (Lang: Page 187, paragraph 2, provides for “In order to keep as much information as possible, we downsample the point based CRF graph by using a voxel grid with an adaptive cell size … and the other nodes in the voxel are removed. Since the structure of the voxel grid is fix, we loose a lot of information, if the boundary of the grid passes through small objects. Therefore, we perform a merge step, if the Euclidean distance between neighboring voxel nodes is smaller than the distance between their geometric voxel centers. We recompute a new node and the center of mass for the merged voxels. Now, each voxel gets connected to its k-nearest neighbor voxel. After the adaptive down-sampling, the graph is reduced by about 20 % of its original size”—wherein the adaptive down-sampling reduces message size); and 
transmit the data message comprising the OM octree (Lang: Figures 1 and 2 (entire figure) provides for transmitted data message with octree map).
Regarding claim 2, the rejection of claim 1 is incorporate. Lang teaches:
The system in Claim 1, the OM octree comprising a select number of levels, each level comprising a plurality of nodes representing a plurality of voxels, each voxel of the plurality of voxels being occupied, free, or unknown (Lang: Page 185, section 2, paragraph 2 provides for “a data structure has to afford the opportunity to model occupied, free and unknown space”; Page 186, section 3, paragraph 1 provides for 3D Octree maps—i.e. “A octree is representing a hierarchical data structure dividing the 3D space into spatial subdivisions. The OctoMap mapping framework is based on octrees and creates a voxelized 3D map for registered 3D point clouds. Each node of the octree is a cubic volume named voxel. The whole volume is recursively subdivided into eight partial voxels with the same size until a minimum size for each voxel is reached. This minimal size defines the resolution of the octree … The occupancy probability P (n|z1:t) of each node n is estimated using a Bayes filter”—which is equivalent plurality of voxels with being occupied, free or unknown and nodes 1-n are equivalent to plurality of nodes and spatial subdivisions are equivalent to levels).
	Regarding claim 6, the rejection of claims 1 and 2 are incorporate. Lang teaches:	The system in Claim 2, the select number of levels within the OM octree being dependent on a resolution of the 3DPS data at a select time (Lang: Figures 1 and 2 (entire figure), equations 1 and 2 and page 185, section 1, paragraph 1 along with page 186, paragraph 1 and page 187, section 4, last paragraph provides for “camera, laser range and fused data … to adapt robot’s behavior, while inferring from objects in the vicinity”; “LIDAR point clouds” and “360◦ scan was acquired in a stop-and-go fashion and consists of 150,000-200,000 points … 1 m x 1 m x 1 m”—equivalent to different resolution of 3DPS data determining the number of levels within the OM octree).
	Regarding claim 7, the rejection of claim 1 is incorporate. Lang teaches:
The system in Claim 1, the OM octree being generated from a full occupancy map (Lang: Page 185, section 2, paragraph 2 provides for OctoMap which is based on octrees—i.e. OM octree is generated from the octomap; Page 186, section 3, paragraph 1 provides for 3D Octree maps—i.e. “A octree is representing a hierarchical data structure dividing the 3D space into spatial subdivisions. The OctoMap mapping framework is based on octrees and creates a voxelized 3D map for registered 3D point clouds. Each node of the octree is a cubic volume named voxel. The whole volume is recursively subdivided into eight partial voxels with the same size until a minimum size for each voxel is reached. This minimal size defines the resolution of the octree. Depending on the robotic application, the octree of the OctoMap data structure can be traversed to a coarser resolution”—which is equivalent to generating an octree based occupancy map-data message).
Regarding claim 8, the rejection of claims 1 and 7 are incorporate. Lang teaches:
The system in Claim 7, the one or more sets of program instructions configured to cause the one or more processors to reduce at least one of the messaging time or the messaging size of the data message comprising the OM octree by constructing one or more sub-trees (Lang: Page 186, section 3, paragraph 2 provides for “Each node of the octree is a cubic volume named voxel. The whole volume is recursively subdivided into eight partial voxels with the same size until a minimum size for each voxel is reached. This minimal size defines the resolution of the octree. Depending on the robotic application, the octree of the OctoMap data structure can be traversed to a coarser resolution … The calculation of the occupancy probability, adding new sensor data, is performed only for the maximum node resolution of the tree”—wherein the division of the octree is by constructing sub-trees and the resulting sub-trees reduces the size).
Regarding claim 9, the rejection of claims 1 and 7 are incorporate. Lang teaches:
The system in Claim 7, the OM octree being generated from a set of updates to the full occupancy map (Lang: Page 186, section 3, paragraph 3; equation 3 and second-last paragraph provide for updates to generate the OM octree to the full occupancy map (OctoMap)).
Regarding claim 18, the following applies: Claim 18 describes a method that is performed by the system of claim 1 and the same rationale for the rejection of claim 1 applies to claim 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lang et al (Semantic 3D Octree Maps based on Conditional Random Fields by Dagmar Lang, Susanne Friedmann and Dietrich Paulus; Active Vision Group, University of Koblenz-Landau; MVA2013 IAPR International Conference on Machine Vision Applications, May 20-23, 2013, Kyoto, JAPAN; http://www.mva-org.jp/Proceedings/2013USB/papers/08-03.pdf hereinafter Lang) in view of Balasubramanian (US Patent 9396249 B1; hereinafter Bala).
Regarding claim 3, the rejection of claims 1 and 2 are incorporate. Since Koon does not explicitly teach the OM octree representing a position of a select child node of the plurality of nodes relative to a select parent node of the plurality of nodes as a three-bit value, Bala teaches, the OM octree representing a position of a select child node of the plurality of nodes relative to a select parent node of the plurality of nodes as a three-bit value (Bala: Column 8, lines 64-67 and column 9, lines 1-5 provide for “octree, instead of representing node position by two-bit fields (bit pairs 00, 01, 10 and 11), the values will be stored in three-bit fields”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Lang’s Octree Messaging with the techniques as explicitly described in Bala such that the combined system and method of Lang and Bala represents [an OM Octree, such that] a position of a select child node of the plurality of nodes relative to a select parent node of the plurality of nodes as a three-bit value. One would have been motivated to make such a combination to improve efficiency (Bala: Column 8, lines 64-67 and column 9, lines 1-5 provide for improving efficiency).
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lang et al (Semantic 3D Octree Maps based on Conditional Random Fields by Dagmar Lang, Susanne Friedmann and Dietrich Paulus; Active Vision Group, University of Koblenz-Landau; MVA2013 IAPR International Conference on Machine Vision Applications, May 20-23, 2013, Kyoto, JAPAN; http://www.mva-org.jp/Proceedings/2013USB/papers/08-03.pdf hereinafter Lang) in view of Balasubramanian (US Patent 9396249 B1; hereinafter Bala) in view of Young et al (US Patent 9754405 B1; hereinafter Young).
Regarding claim 4, the rejection of claims 1, 2 and 3 are incorporate. Lang teaches: 
The system in Claim 3, the one or more sets of program instructions configured to cause the one or more processors to reduce at least one of the messaging time or the messaging size of the data message comprising the OM octree by quantizing the select child node to a [value] (Lang: Page 187, first paragraph provides for “the adaptive downsampling, the graph is reduced by about 20 % of its original size”—which is equivalent to reducing message size; page 187, second paragraph, equation 5 and fourth paragraph provide for “for each node xi of the downsampled graph and the corresponding 3D point ps, the descriptor determines all points pNj , j = 1,...,n, in a local neighborhood N , by searching for all neighbors in a given radius in the point cloud … and the first vector of the scalar product is representing one point of the neighborhood, which is density invariant according to the fourth entry and the second vector is representing the Hesse normal form”—which is equivalent to quantizing the child node to a value).
	Since Lang in view of Bala does not explicitly teach, single-bit value, the single-bit value indicating whether the select child node represents an occupied voxel or a free voxel, Young teaches, single-bit value, the single-bit value indicating whether the select child node represents an occupied voxel or a free voxel (Young: Column 5, lines 59-67 and column 6, lines 1-10 provide for “an occupied or empty state of each of 64 voxels included in the level-1 middle node is indicated by 1 bit of the 64 occupancy bits (20A, 20B, 20C), with 1 indicating an occupied voxel and 0 indicating an empty voxel”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Lang’s Octree Messaging with the techniques as explicitly described in Bala such that the combined system and method of Lang, Bala and Young provide for a single-bit value indicating whether the select child node represents an occupied voxel or a free voxel. One would have been motivated to make such a combination to improve efficiency and speed of computation and maintain compliance with current industrial trends and practice (Young: Column 2, lines 50-67 provide for improving speed of computation/processing).
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lang et al (Semantic 3D Octree Maps based on Conditional Random Fields by Dagmar Lang, Susanne Friedmann and Dietrich Paulus; Active Vision Group, University of Koblenz-Landau; MVA2013 IAPR International Conference on Machine Vision Applications, May 20-23, 2013, Kyoto, JAPAN; http://www.mva-org.jp/Proceedings/2013USB/papers/08-03.pdf hereinafter Lang) in view of Kennison et al (US Patent Publication 20090034792; hereinafter Kennison).
Regarding claim 5, the rejection of claims 1 and 2 are incorporate. Lang teaches:
The system in Claim 2, the one or more sets of program instructions configured to cause the one or more processors to reduce at least one of the messaging time or the messaging size of the data message comprising the OM octree by pruning one or more nodes of the plurality of nodes (Lang: Page 187, paragraph 1 provides for “the other nodes in the voxel are removed”—which is equivalent to pruning of one or more nodes of the plurality of nodes).
	Since Lang does not explicitly teach [pruning one or more nodes] representing free voxels, Kennison teaches, [pruning one or more nodes] representing free voxels (Kennison: Paragraph 0046 provides for “Voxels included in the multi-dimensional digital image 310 having values within the range of values may be identified and disregarded to compress the multi-dimensional digital image 310 into the compressed image 350. Disregarding the identified voxels may include removing the identified voxels from the multi-dimensional digital image 310 or replacing the values of the identified voxels with a value, such as zero, that may be stored in fewer bytes than the original value of the voxel”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Lang’s Octree Messaging with the techniques as explicitly described in Kennison such that the combined system and method of Lang and Kennison teaches [pruning one or more nodes] representing free voxels. One would have been motivated to make such a combination to improve efficiency and memory as well as to maintain compliance with current industrial trends and practice (Kennison: Paragraph 0046 provides for improving space).
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lang et al (Semantic 3D Octree Maps based on Conditional Random Fields by Dagmar Lang, Susanne Friedmann and Dietrich Paulus; Active Vision Group, University of Koblenz-Landau; MVA2013 IAPR International Conference on Machine Vision Applications, May 20-23, 2013, Kyoto, JAPAN; http://www.mva-org.jp/Proceedings/2013USB/papers/08-03.pdf hereinafter Lang) in view of Choi et al (Efficient multidimensional volume rendering by Choi et al; https://www.spiedigitallibrary.org/conference-proceedings-of-spie; Medical Imaging '99, 1999; hereinafter Choi).
Regarding the rejection of claim 10, the rejection of claims 1, 7 and 9 are incorporate. 
The system in Claim 9, the one or more sets of program instructions configured to cause the one or more processors to reduce at least one of the messaging time or the messaging size of the data message comprising the OM octree (Lang: Page 187, paragraph 2 provides for octree and … the adaptive down-sampling, the graph is reduced by about 20 % of its original size);
Since Lang does not explicitly teach [reduce size] by constructing one or more delta-trees, Choi teaches [reduce size] by constructing one or more delta-trees (Choi: Page 9, abstract, second paragraph provides for “reduce space complexity … delta-tree to represent volume”; Page 9, section 1, first and last paragraph provides for delta-trees—to encode data efficiently).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Lang’s Octree Messaging with the techniques as explicitly described in Choi such that the combined system and method of Lang and Choi teaches [reduce size] by constructing one or more delta-trees. One would have been motivated to make such a combination to improve efficiency and reduce space complexity and maintain compliance with current industrial trends and practice (Choi: Abstract provides for ‘reducing space complexity’).
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lang et al (Semantic 3D Octree Maps based on Conditional Random Fields by Dagmar Lang, Susanne Friedmann and Dietrich Paulus; Active Vision Group, University of Koblenz-Landau; MVA2013 IAPR International Conference on Machine Vision Applications, May 20-23, 2013, Kyoto, JAPAN; http://www.mva-org.jp/Proceedings/2013USB/papers/08-03.pdf hereinafter Lang) in view of Alam et al (US Patent Publication No. 20190139403; hereinafter Alam).
Regarding claim 11, the rejection of claim 1 is incorporate. Lang teaches: 
The system in Claim 1, the controller being a leader vehicle controller communicatively coupled to a leader vehicle, the one or more sets of program instructions being configured to cause the one or more processors to: transmit the data message comprising the OM octree (Lang: Page 187, section 4, first paragraph provides for “The dataset was captured using a wheeled robot—wherein the wheeled robot is equivalent to a leader vehicle; Page 185, section 1, paragraph 1; page 186, paragraph 1 and page 187, section 4, last paragraph provides for octree data message; Figures 1 and 2 (entire figure) provides for transmitted data message with octree map)
Since Lang does not explicitly teach [transmit message] to a follower vehicle, Alam teaches transmit the data message comprising the OM octree to a follower vehicle (Alam: Paragraph 0029 provides for “octree representation is compact and only changes to the octree are communicated to the server and/or other vehicles”; Figure 11 (entire figure) and paragraphs 0088 provides for transmitting data message comprising the OM octree from a first vehicle (leader vehicle controller) to a computing system (follower vehicle)—wherein the computing system may be a follower vehicle).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Lang’s Octree Messaging with the techniques as explicitly described in Alam such that the combined system and method of Lang and Alam teaches [transmit message] to a follower vehicle. One would have been motivated to make such a combination to expand and improve technology of autonomous vehicles and corresponding vehicle to vehicle (V2V) links in relation to crowdsourced detection, identification and sharing of objects in maps as well  as maintain compliance with current industrial trends and practice (Alam: Paragraphs 0001-0002).
Claims 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al (Semantic 3D Octree Maps based on Conditional Random Fields by Dagmar Lang, Susanne Friedmann and Dietrich Paulus; Active Vision Group, University of Koblenz-Landau; MVA2013 IAPR International Conference on Machine Vision Applications, May 20-23, 2013, Kyoto, JAPAN; http://www.mva-org.jp/Proceedings/2013USB/papers/08-03.pdf hereinafter Lang) in view of Alam et al (US Patent Publication No. 20190139403; hereinafter Alam) in view of Paglieroni et al (US Patent Publication No. 20200117220; hereinafter Paglieroni).
Regarding claim 12, the rejection of claims 1 and 11 are incorporate. Lang teaches:
The system in Claim 11, the one or more sets of program instructions being configured to cause the one or more processors to: [develop] a path of travel of the leader vehicle based on the occupancy map (Lang: Page 188, section 5, first paragraph provides for developing a path planning based on the created map (OctoMap)).
explicitly teach adjust a path of travel of the leader vehicle, Paglieroni teaches adjust a path of travel of the leader vehicle (Paglieroni: Figures 3 and 4 (entire figure) provides for leader vehicle and follower vehicles; Figure 8 (entire figure) provides for adjusting/determining leader path direction).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Lang’s Octree Messaging with the techniques as explicitly described in Alam with the swarm techniques of Paglieroni such that the combined system and method of Lang, Paglieroni and Alam teaches adjust[ing] a path of travel of the leader vehicle. One would have been motivated to make such a combination to expand and improve [swarm] technology of autonomous vehicles and corresponding vehicle to vehicle (V2V) links in relation to crowdsourced detection, identification and sharing of objects in maps as well  as maintain compliance with current industrial trends and practice (Paglieroni: Paragraphs 0001-0002).
Regarding claim 13, the rejection of claims 1 and 11 are incorporate. Lang in view of Alam in view Paglieroni teaches:
The system in Claim 11, the follower vehicle comprising a follower vehicle controller, the follower vehicle controller comprising one or more processors and memory configured to store one or more sets of program instructions, the one or more processors configured to execute the one or more sets of program instructions, the one or more sets of program instructions configured to cause the one or more processors to: receive the data message comprising the OM octree; and generate a local occupancy map from the data message comprising the OM octree (Paglieroni: Figures 3 and 4 (entire figure) provides for leader vehicle and follower vehicles; Alam: Paragraph 0029 provides for “octree representation is compact and only changes to the octree are communicated to the server and/or other vehicles”; Figure 11 (entire figure) and paragraph 0088 provides for transmitting data message comprising the OM octree from a first vehicle (leader vehicle controller) to a computing system (follower vehicle); Lang: Figures 1 and 2 provide for generating an occupancy map).
Regarding claim 14, the rejection of claims 1, 11 and 13 are incorporate. Lang in view of Alam in view Paglieroni teaches:
Since Lang in view of Alam does not explicitly teach The system in Claim 13, the one or more sets of program instructions configured to cause the one or more processors of the follower vehicle controller to: adjust a path of travel of the follower vehicle based on the local occupancy map, Paglieroni teaches adjust a path of travel of the follower vehicle based on the local occupancy map (Paglieroni: Figures 6 and 7 (entire figure) provide for adjusting the path of travel of the follower vehicle).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Lang’s Octree Messaging with the techniques as explicitly described in Alam with the swarm techniques of Paglieroni such that the combined system and method of Lang, Paglieroni and Alam teaches adjust[ing] a path of travel of the follower vehicle based on the local occupancy map. One would have been motivated to make such a combination to expand and improve [swarm] technology of autonomous vehicles and corresponding vehicle to vehicle (V2V) links in relation to crowdsourced detection, identification and sharing of objects in maps as well  as maintain compliance with current industrial trends and practice (Paglieroni: Paragraphs 0001-0002).
Regarding claim 15, Lang teaches:
A system, comprising: a leader vehicle comprising a vehicle controller, the leader vehicle controller comprising one or more processors and memory configured to store one or more sets of program instructions, the one or more processors configured to execute the one or more sets of program instructions, the one or more sets of program instructions configured to cause the one or more processors to: receive three-dimensional perception sensor (3DPS) data (Lang: Page 187, section 4, first paragraph provides for “The dataset was captured using a wheeled robot equipped with a SICK LMS laser range finder mounted on a pan-tilt unit and consists of 77 3D scans capturing an area of 292 m × 167 m × 28 m. Each 360◦ scan was acquired in a stop-and-go fashion and consists of 150,000-200,000 points”—wherein the 3D/360◦ scan data is equivalent to 3DPS data and a wheeled robot is equivalent to a leader controller with processor and memory; 
generate a data message comprising an occupancy map (OM) octree, the OM octree generated from an occupancy map constructed from the 3DPS data (Lang: Page 185, section 1, paragraph 1; page 186, paragraph 1 and page 187, section 4, last paragraph provides for “camera, laser range and fused data … to adapt robot’s behavior, while inferring from objects in the vicinity”; “LIDAR point clouds” and “360◦ scan was acquired in a stop-and-go fashion and consists of 150,000-200,000 points”—wherein data and 360 scan data is equivalent to 3DPS data; Page 186, section 3, paragraph 1 provides for 3D Octree maps—i.e. “A octree is representing a hierarchical data structure dividing the 3D space into spatial subdivisions. The OctoMap mapping framework is based on octrees and creates a voxelized 3D map for registered 3D point clouds. Each node of the octree is a cubic volume named voxel. The whole volume is recursively subdivided into eight partial voxels with the same size until a minimum size for each voxel is reached. This minimal size defines the resolution of the octree. Depending on the robotic application, the octree of the OctoMap data structure can be traversed to a coarser resolution”—which is equivalent to generating an octree based occupancy map-data message); 
reduce at least one of a messaging time or a messaging size of the data message comprising the OM octree (Lang: Page 187, paragraph 2, provides for “In order to keep as much information as possible, we downsample the point based CRF graph by using a voxel grid with an adaptive cell size … and the other nodes in the voxel are removed. Since the structure of the voxel grid is fix, we loose a lot of information, if the boundary of the grid passes through small objects. Therefore, we perform a merge step, if the Euclidean distance between neighboring voxel nodes is smaller than the distance between their geometric voxel centers. We recompute a new node and the center of mass for the merged voxels. Now, each voxel gets connected to its k-nearest neighbor voxel. After the adaptive down-sampling, the graph is reduced by about 20 % of its original size”—wherein the adaptive down-sampling reduces message size); and 
transmit the data message comprising the OM octree (Lang: Figures 1 and 2 (entire figure) provides for transmitted data message with octree map); and 
generate a local occupancy map from the data message comprising the OM octree (Lang: Figures 1 and 2 (entire figure) provides for generating a local occupancy map from the data message comprising the OM octree).
Since Lang does not explicitly teach receive the data message comprising the OM octree—i.e. [transmit message] to a follower vehicle, Alam teaches transmit the data message comprising the OM octree to a follower vehicle (Alam: Paragraph 0029 provides for “octree representation is compact and only changes to the octree are communicated to the server and/or other vehicles”; Figure 11 (entire figure) and paragraphs 0088 provides for transmitting data message comprising the OM octree from a first vehicle (leader vehicle controller) to a computing system (follower vehicle)—wherein the computing system may be a follower vehicle).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Lang’s Octree Messaging with the techniques as explicitly described in Alam such that the combined system and method of Lang and Alam teaches [transmit message] to a follower vehicle. One would have been motivated to make such a combination to expand and improve technology of autonomous vehicles and corresponding vehicle to vehicle (V2V) links in relation to crowdsourced detection, identification and sharing of objects in maps as well  as maintain compliance with current industrial trends and practice (Alam: Paragraphs 0001-0002).
Since Lang in view of Alam does not explicitly teach the follower vehicle controller to: receive the data message, Paglieroni teaches the follower vehicle controller to: receive the data message (Paglieroni: Figures 6 and 7 (entire figure) provide for adjusting the path of travel of the follower vehicle).
(Paglieroni: Paragraphs 0001-0002).
	Regarding claim 16, the rejection of claim 15 is incorporate. Lang, Alam and Paglieroni teaches: 
Since Lang in view of Alam does not explicitly teach adjust a path of travel of the leader vehicle, Paglieroni teaches adjust a path of travel of the leader vehicle (Paglieroni: Figures 3 and 4 (entire figure) provides for leader vehicle and follower vehicles; Figure 8 (entire figure) provides for adjusting/determining leader path direction).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Lang’s Octree Messaging with the techniques as explicitly described in Alam with the swarm techniques of Paglieroni such that the combined system and method of Lang, Paglieroni and Alam teaches adjust[ing] a path of travel of the leader vehicle. One would have been motivated to make such a combination to expand and improve [swarm] technology of autonomous vehicles and corresponding vehicle to vehicle (V2V) links in relation to crowdsourced detection, identification and sharing of objects in maps as well  as maintain compliance with current industrial trends and practice (Paglieroni: Paragraphs 0001-0002).
Regarding claim 17, the rejection of claim 15 is incorporate. Lang, Alam and Paglieroni teaches:
 (Paglieroni: Figures 6 and 7 (entire figure) provide for adjusting the path of travel of the follower vehicle).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Lang’s Octree Messaging with the techniques as explicitly described in Alam with the swarm techniques of Paglieroni such that the combined system and method of Lang, Paglieroni and Alam teaches adjust[ing] a path of travel of the follower vehicle based on the local occupancy map. One would have been motivated to make such a combination to expand and improve [swarm] technology of autonomous vehicles and corresponding vehicle to vehicle (V2V) links in relation to crowdsourced detection, identification and sharing of objects in maps as well  as maintain compliance with current industrial trends and practice (Paglieroni: Paragraphs 0001-0002).
	Regarding claim 19, the rejection of claim 18 is incorporate. Lang, Alam and Paglieroni teaches: 
The method of Claim 18, further comprising: receiving the data message comprising the OM octree via a follower vehicle; and generating a local occupancy map from the data message comprising the OM octree via a follower vehicle controller communicatively coupled to the follower vehicle, the data message comprising the OM octree being transmitted via a leader vehicle controller communicatively coupled to a leader vehicle (Paglieroni: Figures 6 and 7 (entire figure) provide for adjusting the path of travel of the follower vehicle and receiving the message; Alam: Paragraph 0029 provides for “octree representation is compact and only changes to the octree are communicated to the server and/or other vehicles”; Figure 11 (entire figure) and paragraphs 0088 provides for transmitting data message comprising the OM octree from a first vehicle (leader vehicle controller) to a computing system (follower vehicle)—wherein the computing system may be a follower vehicle ).
Regarding claim 20, the rejection of claim 18 is incorporate. Lang, Alam and Paglieroni teaches:
The method of Claim 18, further comprising: adjusting a path of travel for at least one of a leader vehicle based on the occupancy map or a follower vehicle based on the local occupancy map (Paglieroni: Figures 6 and 7 (entire figure) provide for adjusting the path of travel of the follower vehicle and receiving the message; Figures 3 and 4 (entire figure) provides for leader vehicle and follower vehicles; Figure 8 (entire figure) provides for adjusting/determining leader path direction).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—US Patents 9612123 (Autonomous vehicles and associated mechanical, electrical and electronic hardware, computer software and systems, and wired and wireless network communications to provide map data for autonomous vehicles. In particular, a method may include accessing subsets of multiple types of sensor data, aligning subsets of sensor data relative to a global coordinate system based on the multiple types of sensor data to form aligned sensor data, and generating datasets of three-dimensional map data. The method further includes detecting a change in data relative to at least two datasets of the three-dimensional map data and applying the change in data to form updated three-dimensional map data. The change in data may be representative of a state change of an environment at which the sensor data is sensed).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISCHI PANICKER whose telephone number is (571)270-7924. The examiner can normally be reached on M-F (7:30 - 16:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tischi Balachandra/Examiner, Art Unit 3662


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662